   Case 1:18-cv-01302-TCB Document 4 Filed 10/18/18 Page 1 of 9 PageID# 22



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION



JACOBS ENGINEERING GROUP INC.
1999 Bryan Street
Dallas, TX,75201-6823

BLUE CANOPY GROUP LLC
11091 Sunset Hills Road, Suite 111
Reston, V A 20190

                               Plaintiffs-Claimants,
       V.



                                                       Civ. No.
                                                                  1:18-cv-1302
CAPEFIRST FUNDING,LLC
1930 Isaac Newton Square, Suite 200
Reston, V A 20190

INVESTOR RECOVERY TRUST
CAPEFIRST ADVISORS,LLC,TRUSTEE
1930 Isaac Newton Sq., Suite 200
Reston, VA 20190

CAPEFIRST ADVISORS,LLC
1930 Isaac Newton Sq., Suite 200
Reston, V A 20190

WESTFIELDS HOLDINGS,LLC
1442 William Carr Lane
Centreville, V A 20120

TUCKER NONG & ASSOCIATES,PLLC
8133 Leesburg Pike, Suite 900
Vienna, VA 22182

ARES CAPITAL CORPORATION
7 St. Paul Street, Suite 820
Baltimore, MD 21202

UNITED STATES

and
   Case 1:18-cv-01302-TCB Document 4 Filed 10/18/18 Page 2 of 9 PageID# 23




PARTIES UNKNOWN CLAIMING ANY
RIGHT OR INTEREST IN THE PROPERTY
THAT IS THE SUBJECT OF THIS ACTION,

                               Defendants.




                    MEMORANDUM OF POINTS AND AUTHORITIES
     IN SUPPORT OF MOTION BY INTERPLEADER PLAINTIFFS-CLAIMANTS
       PURSUANT TO 28 U.S.C.§ 2361 FOR AN INJUNCTION OF COMPETING
              PROCEEDINGS AFFECTING INTERPLEADER PROPERTY

               Interpleader Plaintiffs-Claimants Blue Canopy Group LLC and its corporate

parent Jacobs Engineering Group Inc.(collectively,"Blue Canopy")respectfully submit this
memorandum oflaw in support oftheir motion for a stay ofrelated proceedings pursuant to 28

U.S.C. § 2361 ofthe Federal Interpleader Act, which authorizes "a district court[to] enter its
order restraining [all claimants] from instituting or prosecuting any proceeding in any State or
United States court affecting the property, instrument, or obligation involved in the interpleader

action until further order ofthe court."

               Interpleader Plaintiffs-Claimants seek this relief so that, consistent with Congress'

intent in enacting § 2361, this Court may conduct an orderly disposition ofthe interpleader
property without the multiple litigations and "race to the courthouse" that might otherwise ensue
if claimants were permitted to simultaneously pursue parallel claims to the single, limited
interpleader fund at issue in this case.
   Case 1:18-cv-01302-TCB Document 4 Filed 10/18/18 Page 3 of 9 PageID# 24



                                       BACKGROUND


              Plaintiffs-Claimants have filed a Complaint for Interpleader and Declaratory

Relief pursuant to 28 U.S.C. § 1335 to resolve competing present and potential claims to a
$1,933,500.00 sum (the "$1,933,500 Fund"). Blue Canopy accepted, and continues to hold, that

$1,933,500 Fund as payment for work Blue Canopy performed on what was widely understood

to be a bona fide, classified federal government program in support ofthe United States

intelligence community. At relevant time periods, this program went by the name "FirstNet,"

among others(the "FirstNet Program"). Blue Canopy, along with numerous other private

contractors, legitimately and reasonably understood that the FirstNet program was a highly

secretive matter of national security, and that contractual payments for work on the program

would accordingly be made from a "black account" serving to support classified or secret
operations on behalf ofthe U.S. government.

               In November 2015, Blue Canopy received a payment of$1,933,500.00 -routed

through the bank accounts of a Northern Virginia law firm, purportedly for secrecy reasons-for
work it performed under the FirstNet Program. Compl. 4. However, approximately six months
later, the United States Department of Justice("DOJ")contacted Blue Canopy in connection
with a criminal investigation ofthe FirstNet Program. Compl.^ 6. Although the DOJ

investigation is ongoing and the details are unclear. Blue Canopy now understands from DOJ
that at least some purported components of the FirstNet Program were likely part of a complex
fraud scheme and, at the very least, certain activities under the program were unauthorized. Id.
Blue Canopy also understands that to the extent that there was fraudulent conduct. Blue Canopy
is regarded as a victim ofthat fraud. Id.
   Case 1:18-cv-01302-TCB Document 4 Filed 10/18/18 Page 4 of 9 PageID# 25




               Blue Canopy maintains that it is lawfully entitled to the $1,933,500 Fund as

payment for its services, but believes that others may assert claims for those funds as well-

indeed, one such claimant has already asserted a claim for those monies, and investigation by

Blue Canopy suggests that other claimants, named as Interpleader Defendants in this action, will

likely come forward to assert claims over that same, limited pot of money. Thus,in an excess of
caution. Blue Canopy has paid the $1,933,500 Fund into the registry ofthis Court so that the

Court may comprehensively resolve, in one action and without the need for repetitive, wasteful
litigation or the potential inequities ofa "race to the courthouse," the competing interests ofall
claimants to that interpleader property.

                                           ARGUMENT


       I.      Congress Gave This Court Broad Authority - Upon the Filing of an
               Interpleader Complaint- To Enjoin Any Actions Affecting the Interpleader
               Fund


               By its very nature, an interpleader action protects a stakeholder from multiple
claims to a limited fund by providing a forum and procedure for adjudicating all competing
interests to that fimd. See State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523, 534(1967).

"Developed over six hundred years ago by the common law courts ofEngland," Wells Fargo
Bank, N.A. v. Eastham, No. CV DKC 16-0386, 2016 WL 2625281, at *3(D. Md. May 9,2016),
the purpose ofinterpleader is thus to prevent "vexatious and multiple litigation" and reduce the
possibility ofinconsistent determinations or an inequitable distribution ofa limited fimd.
Tashire, 386 U.S. at 534.

               To that end,the interpleader statute provides federal courts with distinct

procedural tools to protect the court's jurisdiction and the efficacy ofthe interpleader, including
the ability "to restrain prosecution ofstate court suits involving property involved in federal
   Case 1:18-cv-01302-TCB Document 4 Filed 10/18/18 Page 5 of 9 PageID# 26




interpleader actions." O'Shea v. Littleton, 414 U.S. 488,512(1974)(Douglas, J., dissenting).

The Fourth Circuit has recognized that the issuance ofa "permanent injunction is valid and well

within the district court's power under 28 U.S.C. § 2361 and 28 U.S.C. § 2283." Brooks Run

Coal Co. V. Waggy, No. 86-1514,1986 WL 18586, at *2(4th Cir. Aug. 29,1986).

               An injunction pursuant to § 2361 ensures that all competing claims over a specific
amount of money are resolved in an orderly manner under the jurisdiction ofa single federal
court. "An injunction against overlapping lawsuits obviously is desirable to ensure the
effectiveness ofthe interpleader remedy. It prevents a multiplicity of actions and reduces the

possibility ofinconsistent determinations or the inequitable distribution ofthe fund." 7 Charles
Alan Wright et al. Federal Practice and Procedure § 1717(2001). In this respect, a § 2361
injunction serves the same purpose as the "automatic stay" of§ 362 ofthe Bankruptcy Code.
See O'Shea,414 U.S. at 512(noting that the federal interpleader statute is among "seven statutes
... which the Court has recognized constitute *express exceptions' to the policy of
nonintervention in state proceedings enunciated by the anti-injunction statute")(Douglas, J.,
dissenting).

               As Congress implicitly recognized in passing § 2361,the interpleader injunction
prevents a "race to the courthouse" to claim the fimds in advance of- and to the possible
exclusion of- other potential claimants, producing multiple litigations and the potential for
inconsistentjudgments or unjust distribution ofthe limited interpleader funds. Indeed,
"[wjithout the option ofinterpleading funds, and faced with genuinely competing claims to a
stake, the stakeholder is left with the unappealing prospect ofeither choosing one claimant over
the other and facing action by the disappointed suitor or holding the stake and awaiting suit by
both." Wells Fargo Bank, N.A.,2016 WL 2625281, at *3.
   Case 1:18-cv-01302-TCB Document 4 Filed 10/18/18 Page 6 of 9 PageID# 27




                 Because ofthe unique purpose ofinterpleader, an application for an injunction

pursuant to 28 U.S.C. § 2361 is expressly exempt from the standards and procedures normally

applicable to injunctions under Fed. R. Civ. P. 65.' See Great West Cas. Co. v. Fredrics^ No.

l:10-cv-267, 2010 WL 4818010, at *2(W.D.N.C. Nov. 22,2010)(noting that Rule 65 "excepts"

the interpleader statute and that "Congress authorized restraining orders in interpleader actions
pursuant to 28 U.S.C. § 2361");see also 3MCo. v. Christian Investments LLC,No. 1:11CV627,
2011 WL 3678144, at *5(E.D. Va. Aug. 19,2011)("[A]n interpleader action... has its own

rules for preliminary injunctions"); City Nat. Bank ofFairmont v. Fidelity Mut. Life Ins. Co., 206
F.2d 531,533(4th Cir. 1953)(noting that "[t]hat same day" that plaintiff filed an interpleader
action under § 1335,the district court enjoined the defendant "from instituting or prosecuting
any other suit or proceeding against the plaintiff... in any State Court or in any other Federal
Court on account ofthe Policy ofInsurance issued by the plaintiff)(quotation omitted).

Moreover,"[cjourts are ... compelled to construe interpleader provisions liberally." Fredrics,
2010 WL 4818010, at *2(citing 4 Moore's FederalPractice § 22.03[l][h](Matthew Bender
3ded. 2010)).

                 Thus,courts in this Circuit routinely enjoin both federal and state court

proceedings affecting the interpleader property when a federal interpleader complaint is filed.
See, e.g.. Am. United Life Ins. Co. v. Mays,No.2:17CV99,2017 WL 3262251,at *4(E.D. Va.




'      Specifically, Rule 65(e)(2) states that "[tjhese rules do not modify...28 U.S.C. § 2361,
which relates to preliminary injunctions in actions ofinterpleader or in the nature of
interpleader."
   Case 1:18-cv-01302-TCB Document 4 Filed 10/18/18 Page 7 of 9 PageID# 28



July 31,2017)(issuing interpleader injunction restraining interpleader defendants from

instituting or prosecuting any proceeding in any state or federal court).^
       IL      An Injunction Should Issue To Allow an Orderly Resolution of Competing
               Claims to the $1,933,500 Fund

               Consistent with the purpose ofinterpleader and Congress' broad grant of

injunction authority in the Interpleader Act, injunctive relief is warranted in this case to "restrain[
all claimants] from instituting or prosecuting any proceeding in any State or United States court

affecting the property, instrument, or obligation involved in the interpleader action until further
order of the court." 28 U.S.C. § 2361.

               Here, the $1,933,500 Fund reflects a payment Blue Canopy received for work

duly performed under a classified U.S. government program that was widely believed to be a



2       See also Life Ins. Co. ofthe Southwest v. Coleman,No. 3:14-CV-799-JAG,2015 WL
1469155, at *2(E.D. Va. Mar. 30,2015)(same); HuntBldg. Co., Ltd. v. A. J. McDonald
Contracting, Inc., No.4:14CV18,2015 WL 13439794, at *4(E.D. Va. Mar. 2,2015)(same);
Transamerica Life Ins. Co. v. Sallome, No. 3:15cv624,2015 WL 222184, at *2(E.D. Va. Jan.
14,2015)(same); Minnesota Life Ins. Co. v. Webb,No. 1:13-CV-01242 AJT,2014 WL
1681688, at *6(E.D. Va. Apr. 7, 2014), report and recommendation adopted. No. 1:13-CV-1242
AJT/IDD,2014 WL 1686812(E.D. Va. Apr. 28,2014)(same); Banner Life Ins. Co. v. Jones,
No. 2:11CV63,2011 WL 4565352, at *8(E.D. Va. Sept. 29,2011)(same); Minnesota Life Ins.
Co. V. J?/ve5,No. 1:10CV1099 AJT/TRJ,2011 WL 1085881, at *3(E.D. Va. Mar. 18,2011)
(same); Wells Fargo Bank, N.A.,2016 WL 2625281, at *4(same); Combined Ins. Co. ofAm. v.
Swift, No.5:13CV86,2013 WL 5946378, at *4(N.D. W.Va. Nov. 5,2013)(same); Hartford Life
andAcc. Ins. Co. v. King,No. 7:1 l-CV-411,2013 WL 828190, at *5(W.D. Va. Feb. 6,
2013), report and recommendation adopted. No. 7:1 l-CV-411,2013 WL 837010(W.D. Va.
Mar. 6, 2013)(same); Metro. Life Ins. Co. v. Davis, No. CIV. JFM-10-2785, 2011 WL 2148714,
at *6(D. Md. May 31,2011)(same); Lincoln Nat. Life Ins. Co. v. Parker, No. 8:10-2815-HMH,
2011 WL 497415, at *2(D.S.C. Feb. 7,2011)(same); Genworth Life and Annuity Ins. Co. v.
Huff, No.4:10CV00018,2010 WL 2836168, at *3(W.D. Va. July 20,2010)(same); Lincoln
Nat. Life Ins. Co. v. Simpkins, No. 2:08-1188, 2009 WL 2996603, at *4(S.D. W.Va. Sept. 11,
2009)(same); Fed. Ins. Co. v. Parnell, No.6:09CV00033,2009 WL 2848667, at *4(W.D. Va.
Sept. 3,2009)(same); Genworth Life and Annuity Ins. Co. v. Harper, No. 7:09-CV-00236,2009
WL 1917090, at *3(W.D. Va. June 30,2009)(same).
   Case 1:18-cv-01302-TCB Document 4 Filed 10/18/18 Page 8 of 9 PageID# 29




bona fide, highly-secretive effort in support ofthe United States intelligence community. In

keeping with the classified nature ofthe program, Blue Canopy- like other contractors working
on the program - understood that it would be paid from "black accounts" established to support
classified or secret operations on behalf ofthe U.S. government. To date. Blue Canopy does not

know the provenance ofthe $1,933,500 Fund; the circumstances surrounding the transfer ofthe
$1,933,500 Fund to Blue Canopy remain opaque and are the subject of an ongoing federal
investigation. Moreover, a number ofthe Interpleader Defendants in this case were purportedly
or apparently involved in facilitating payments to and from the black account(s) associated with
the monies in the $1,933,500 Fund, and others- including but not limited to the U.S.

government- may ultimately assert claims for some or all ofthose payment funds.
               Because ofthe ongoing federal investigation into the FirstNet Program and the

classified nature ofthat program. Blue Canopy does not know, at this time, whether any pending
or potential claimant has a viable claim to the $1,933,500 Fund. Blue Canopy risks facing
multiple lawsuits by parties lodging claims to the fund on a seriatim basis; indeed, one such suit,
which omits several likely claimants, has already been filed. See Investor Recovery Trust et al
V. Blue Canopy Group LLC,Civil Case No. 2017-14160(Va. Cir. Ct.)(asserting rights to Blue
Canopy's $1,933,500.00 on the theory that the underlying federal program was fraudulent). This
is precisely the situation that Congress envisioned in authorizing district courts to issue threshold
injunctions to halt all related proceedings pending disposition ofa statutory interpleader claim.
As one court in this Circuit explained,''the only way to ensure that there will not be

overlapping litigation is to have the interpleader court issue an injunction against other
proceedings." Fredrics, 2010 WL 4818010, at *2(emphasis added).
   Case 1:18-cv-01302-TCB Document 4 Filed 10/18/18 Page 9 of 9 PageID# 30



               Section 2361 squarely affords the reliefrequested here. Because "the purpose

behind the interpleader statute would be rendered futile ifseveral courts could litigate the right to

the stake at issue," Fredrics, 2010 WL 4818010, at *2(citing Moore's at § 22.04[5][a]),

Plaintiffs-Claimants respectfully request that the instant motion be granted.



Dated: October 18, 2018                       Respectfully submitted,

                                              /s/ Thomas Shakow
                                              Thomas Shakow,Esq.(Va. Bar. No. 70291)
                                              Paul Rauser, Esq.(pro hoc vice pending)
                                              Kimberly Wehle, Esq.(pro hac vice pending)
                                              Serine Consolino, Esq.(pro hac vice pending)
                                              AEGIS LAW GROUP LLP
                                              801 Pennsylvania Avenue,NW
                                              Suite 704
                                              Washington, D.C. 20004
                                              (202)737-3375
                                              tshakow@aegislawgroup.com

                                               Counselfor Interpleader Plaintiffs-Claimants
